COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
 DEEN T. WILLIAMSON,                                            No. 08-13-00309-CV
                                                 '
                              Appellant,                           Appeal from the
                                                 '
 v.                                                          County Court at Law No. 2
                                                 '
 CRAIG HOWARD, ET. AL.,                                        of Dallas County, Texas
                                                 '
                             Appellees.          '             (TC# CC-13-03662-CB)



                                            ORDER

       Pending before the Court is a motion filed by Appellant, Deen Williamson, titled “Pro Se

APPELLANT’S MOTION REQUESTING THE EIGHTH COURT OF APPEALS ALLOW HER

TO CORRECT THE DATE THE JUSTICE PEACE COURT DENIED APPELLEES’ MOTION

TO STRIKE THE PETITION OF INTERVENTION”. Appellant asserts in her motion that she

misstated the date on which the Justice of the Peace denied a motion to strike the petition in

intervention and she requests permission to correct the error in her “pleadings”. Appellant does

not identify the motion or other filing which contains the error. Accordingly, the motion is

DENIED.

       IT IS SO ORDERED this 3rd day of January, 2014.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.